02-11-361-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00361-CV
 
 



Starwood Homeowner's Association, Inc.


 


APPELLANT




 
V.
 




CTL/Thompson Texas, LLC


 


APPELLEE



 
 
------------
 
FROM THE 16th
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
Appellant
filed a timely notice of appeal from the trial court=s August
18, 2011 “Order Granting CTL/Thompson Texas, LLC’s Motion To Dismiss.”  The
trial court subsequently granted appellant's
motion for new trial on October 27, 2011, while it still had plenary
jurisdiction over the case.  See Tex. R. Civ. P. 329b(e).
On
October 28, 2011, we informed the parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before November 7, 2011, any
party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Neither party filed a response.
Therefore,
on this court=s own motion, we dismiss the appeal as
moot.  See Tex. R. App. P. 42.3(a),
43.2(f).
 
PER
CURIAM
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DELIVERED:
 December 15, 2011




[1]See Tex. R. App. P. 47.4.